El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
Los hechos alegados en la demanda presentada en julio 14 de 1911, son los siguientes:
“1. Que la demandante nació en el pueblo de Río Grande el día 19 de enero de 1890, y por tanto era mayor de edad y residente del distrito.
“2. Que la sucesión demandada se componía de su muda Josefa Romano Cestari y sus hijos legítimos Rosa, José, Ramón y Lina, resi-dentes todos en Río Piedras de este distinto judicial.
"3. Que Ramón Pérez .Villamil en sus relaciones amorosas con Francisca de Jesús tuvo a la demandante, la que fue considerada ■ siempre pública y privadamente como hija suya por el expresado Ramón Pérez Villamil. Y que en la época de la concepción y naci-miento de la demandante, sus referidos padres eran solteros y podían contraer matrimonio.
*895‘14. Que Ramón Pérez Yillamil falleció el día 16 de abril de 1911. Y solicitó la demandante que se dictara sentencia en la que se decla-rara que era hija natural reconocida de Ramón Pérez Yillamil, con derecho a los beneficios que le concede el Código Civil.”
Habiendo sido negados por los demandados los hechos que favorecían a la demandante, se procedió al juicio del caso, declarando el juez sentenciador, que los hechos estaban a favor de la demandante según habían sido alegados en la demanda, y expresando más específicamente que al tiempo del nacimiento y concepción de la demandante, Eamón Pérez Yillamil sostenía relaciones amorosas y vivía ■ públicamente en concubinato con Francisca de Jesús, habiéndose trasla-dado a España antes del nacimiento de la demandante, regre-sando después de nacida ésta, sin haber interrumpido sus relaciones amorosas con la referida Francisca de Jesús; que María de Jesús fué siempre tenida pública y privadamente por Ramón Pérez Villamii como su hija natural, gozando de la posesión de tal estado de hija natural, y habiéndose pro-bado dicha posesión de estado por los actos directos del ex-presado Yillamil y de su familia.
Tanto las partes como la corte están de acuerdo en el hecho de que habiendo nacido la demandante el día 19 de enero de 1890, la cuestión relativa a su reconocimiento debe regularse por las disposiciones del artículo 135 del Código Civil Español que prescribe lo siguiente:
“El padre está obligado a reconocer al hijo natural en los casos 'siguientes:
“1. Cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad.
“2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos directos del mismo padre o de su familia.”
Este es un caso en el que no existe nada en los autos o en la prueba que revele pasión, parcialidad, prejuicio o grave error cometido por el juez sentenciador al llegar a sus con-*896alusiones, y, por tanto, debe darse la debida consideración a toda la prueba en que las mismas se fundan, a menos que resulte esencialmente increíble. Hubieron numerosos testigos que declararon con respecto al estado de concubinato público que existió entre los padres de la demandante. Los apelan-tes admiten en sustancia, que por lo menos otros dos Lijos habían nacido de los mismos padres. Sin embargo alegaron éstos y trataron de probar en el juicio, que María de Jesús era de procedencia distinta. También demostró la prueba que Ramón Pérez Villamil por un período de seis u ocho años por lo menos, después del nacimiento de la demandante, eje-cutó actos de los cuales puede deducirse el reconocimiento de la demandante, existiendo prueba suficiente independien-temente de las declaraciones de la demandante y de Isabel, Rosa y Ramón de Jesús, hermanos de dicha demandante. La corte no estaba de modo alguno obligada a dar crédito a los testigos que, trataron de probar que en la fecha del naci-miento de su hija María, Francisca de Jesús había tenido relaciones con otros hombres, aun cuando las manifestacio-nes hechas por dichos testigos no hubieran sido contradichas o impugnadas por otra prueba y otros hechos y circunstan-cias del caso.
Todas las cuestiones que han sido presentadas en este caso pueden resolverse por-el fundamento de que hubo con-tradicción en la prueba, pero existe una que merece un exa-men más detenido de los hechos. Alegan los apelantes que aunque hayan habido hechos aislados ejecutados por el padre, que en cierto modo tienden a probar el reconocimiento de la demandante, sin embargo, no hubo prueba suficiente que mos-trara la posesión continua de ese estado de hija natural, jus-tificada por sus actos directos o los de su familia.
Hubo prueba tendente a mostrar que María de Jesús lla-maba a Ramón Pérez Villamil “papá” y que éste la llamaba a ella “hija,” que dicha niña públicamente le pedía su ben-dición y él se la daba; que era un hecho público que ella le llamaba “papá,” que se llevaba leche a la casa de Francisca *897de Jesús por orden de Ramón Pérez Villamil, y que éstos y otros Pedios continuaron así hasta que María tenía seis o siete años de edad; que su supuesto padre era afectuoso con ella no solamente antes, sino después de su matrimonio, y se presentó además otra prueba en igual sentido general. Si estos hechos existieron por sí solos o hubo aun otros más de igual naturaleza, podríamos tal vez convenir con los apelan-tes, en que la posesión continua del estado legal de hija natural reconocida, justificada por los actos directos del padre, no quedaría demostrada, pudiendo decirse que estas mani-festaciones no mostraban otra cosa que los actos bondadosos de un hombre hacia un niño qup veía a su lado, y ella pudiera tal vez llamarle “papá” por haber oído a otros que así lo llamaban, habiendo consentido él tal conducta por tratarse de un niño de poca edad. Puede también- que esta línea de conducta hubiera sido observada por él sin que tuviera inten-ción alguna de reconocer a la niña, aun cuando estuviera con-vencido de que era suya. Es posible que hubiera estado dis-puesto al principio a reconocerla, pero que después cambiara de parecer. Pero ocurrieron otros hechos y circunstancias en el caso. El primero de éstos es el hecho casi innegable de que Ramón Pérez Villamil sostuvo relaciones amorosas con Francisca de Jesús y que ésta había tenido otros hijos como resultado de dichas relaciones. Además, no vemos que exista motivo alguno para poner en duda la conclusión a que llegó la corte, de que estas relaciones continuaron así hasta la fecha del nacimiento de María y después de la misma. Es-tamos convencidos de que Ramón Pérez Villamil fué su padre. Esta conclusión se deduce .de toda la prueba que fué pre-sentada. Francisca de Jesús, madre de María, vivía a pocos-metros de distancia de la casa de Ramón Pérez Villamil y apenas existe duda alguna de que éste atendía a sus necesi-dades o contribuía a su sostenimiento aun después del naci-miento de María. Con respecto a dos de sus hijos o sean, Isabel y Ramón, se ha admitido virtualmente que poseían ellos ese estado continuo de hijo natural a que se refiere el artículo *898135 del Código Civil. La prueba es aun más concluyente con respecto a Isabel. Ella vivía en la casa de Ramón Pérez Vi-llamil después de su matrimonio. Era madrina de .una de las bijas legítimas de Ramón Pérez Villamil y una de estas bijas de Pérez Villamil, era madrina de un niño de Isabel. Isabel se casó en la casa de su padre. Teniendo en cuenta estos becbos y en vista de las relaciones que existían entre Ramón Pérez Villamil por una parte, y Francisca, Isabel y Ramón por la otra, muy poca prueba adicional sería necesaria para mostrar que existían actos directos de Ramón Pérez Villamil con respecto a María, de conformidad con el artículo 135 del Código Civil. Pero la prueba fué todavía más terminante que lo que bemos dicho. Sin hacer mención por ahora de Isabel, María, Ramón y Francisca de Jesús u otros testigos que pudieran estar interesados o tener prejuicios, creemos que hubo prueba tendente a mostrar que María en sus pri-meros años iba frecuentemente a la casa de su padre, que comía allí, que jugaba en dicha casa y paseaba con los hijos legítimos de Don Ramón. Uno de esos testigos fué el facul-tivo que asistió al alumbramiento de María y que declaró que lo hizo a petición de Don Ramón y que éste frecuentaba la casa y Don Ramón trataba a María como su propia hija; que las relaciones continuaron después de ser mayor María y aun después de haberse casado, visitando tanto María como Isabel la casa de su padre. Otros testigos declararon en igual sentido.
Hasta aquí hemos venido examinando la prueba sin tener en cuenta la declaración impugnada de Francisca de Jesús y sus hijos.
Sin embargo, declararon María, Isabel, Ramón y Francisca. Si es que se ha hecho alguna impugnación a sus decla-raciones, ésta ha sido solamente por el fundamento de ser partes interesadas y por la prueba contraria que ha sido presentada por los demandados. El juez tenía derecho a creer igual a todas las dichas declaraciones y no vemos que exista esencialmente nada, en las mismas por lo que - resulten *899improbables. Sus manifestaciones tendían a mostrar actos directos del padre y de su familia durante un período que comprendía toda la vida de María. También declaró Isabel que ella vió a su padre en su última enfermedad y que éste preguntó por María, quien no pudo venir por encontrarse en-cinta. Los demandados admitieron el hecho de que Isabel fuera a la casa, pero negaron que ella viera a su padre. Con respecto a la credibilidad no vemos que exista más razón para no dar crédito a las declaraciones prestadas por lo§ tes-tigos de la demandante que a las de los demandados.
Los apelantes dieron alguna importancia al hecho de que María tratara de comunicarse por escrito o de alguna otra manera con su padre, en la época de su matrimonio, para soli-citar su permiso, y que éste no le contestó. 'Su omisión de hacer esto podría tener otras numerosas explicaciones que no fuera precisamente la de considerar que no existían las rela-ciones continuas entre el padre natural y su hija. Podría ser que él no estuviera contento con ella o con el matrimonio. No vemos por qué sea necesario el consentimiento para ca-sarse, de un padre, a una hija que no ha adquirido completa-mente su estado legal de hija natural reconocida, pero de todos modos según ya hemos dicho en el caso de Amsterdam v. Puente, 16 D. P. R., 554, el dejar de hacer dicho reconocimiento en determinado caso no podría destruir la fuerza de los actos anteriores y posteriores del padre, o la posesión anterior de dicho estado legal.
También creemos que si un demandante puede probar actos claros que se extiendan a un.período de seis o siete años, habrá dicho demandante probado un buen caso prima facie de la posesión continua del estado legal como hijo natural, y que el peso de la prueba incumbe al demandado y recae-ría en los demandados la obligación de probar que el hecho es de otro modo.
No apareciendo de los autos que se haya cometido error alguno, la sentencia apelada debe ser confirmada.

Confirmada.

*900Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados MacLeary, del Toro y Aldrey.
En julio 5, 1913, se interpuso apelación para ante la Corte Suprema de los Estados Unidos.